DETAILED ACTION
1.	This communication is in response to the amendment filed on 12/13/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.


Reasons for allowance
2.	The prior art does not teach or fairly suggest receiving, by an experimentation platform, an indication of a first event type associated with the digital content, wherein the first event type identifies a first trackable action performed by a user with respect to one of the plurality of variations of the digital content that is associated with the feature; determining, by a processing device of the experimentation platform, that the first event type does not exist in a configuration associated with the feature; and in response to the determining:  adding the first event type to the configuration; generating and providing a graphical representation of the first event type for display in a user interface of the experimentation platform: and logging, on the experimentation platform, instances in which the first event type is received with respect to the feature of the digital content of the content provider.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 18, 2021